UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 17-1561


In re: LARRY D. HILL, JR.,

             Petitioner.



                             On Petition for Writ of Mandamus
                                (No. 4:13-cr-00028-BR-1)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Larry D. Hill, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his Fed. R. Civ. P. 60(d) motion filed on April 17, 2017.

However, Hill did not file a Rule 60(d) motion on April 17, 2017, and the district court

has since dismissed Hill’s Rule 60(d) motion filed on May 8, 2017. Additionally, insofar

as Hill claims in his petition that newly discovered evidence proves he is actually

innocent of his convictions, there are “other adequate means” for Hill to attain the relief

sought. See In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001). Accordingly, we grant Hill

leave to proceed in forma pauperis and deny the petition.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2